PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/707,779
Filing Date: 18 Sep 2017
Appellant(s): Inkpen et al.



__________________
Carl G. Peterson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 24, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated June 24, 2020 from which the appeal is taken have been modified by the Advisory action dated December 11, 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 2, 8, 9, 11, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0040862 A1 (Yi) in view of US 2012/0308849 A1 (Tortstensson).

    PNG
    media_image2.png
    267
    400
    media_image2.png
    Greyscale

Regarding claim 1, Yi discloses a high-energy-density battery pack device (battery pack 100), the device comprising a circuit board 103 including a first face and a second face, wherein the first face of the circuit board 103 is an opposing face to the second face of the circuit board 103, at least two casing structures (cell holder units 101) mounted on the circuit board 103, and at least two cells (battery cells 10) electrically connected in series or in parallel through the circuit board 103, wherein the at least two cells 10 includes a first cell 10 and a second cell 10, 
Yi does not teach that a first casing structure of the at least two casing structures is mounted on the first face of the circuit board and a second casing structure of the at least two casing structures is mounted on the second face of the circuit board. Tortstensson however teaches mounting a plurality of individual cells 3 in cell blocks 4 on both main surfaces of a printed circuit board 10, because the PCB 10 gets out of the way while at the same time it becomes protected from external impacts, and also has a supporting function that can contribute to the stiffness and rigidity of the battery assembly [0039]-[0040]. See Fig. 3. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to mount a first casing structure of the at least two casing structures on the first face of the circuit board Yi and a second casing structure of the at least two casing structures on the second face of the circuit board of Yi, such that cells would be mounted on both main surfaces of the circuit board, as in Tortstensson, because it would protect the circuit board from external impacts and contribute to the stiffness and rigidity of the battery assembly.

    PNG
    media_image3.png
    530
    415
    media_image3.png
    Greyscale

Regarding claim 2, Yi further discloses that the first casing structure 101 includes an opening (at bending tab 102) towards a first corner of the circuit board 103, wherein the second casing structure 101 includes an opening (at bending tab 102) towards a second corner of the circuit board 103, and wherein the first corner of the circuit board 103 is different than the second corner 103 [0031]-[0033]. See Figs. 2, 3.
Regarding claim 8, Yi further discloses that the at least two casing structures (cell holder units 101) further includes a third casing structure 101, wherein an opening of the first casing structure 101 and an opening of the third casing structure 101 (for connecting terminals of the battery cells 10 to the bending tabs 102) are parallel and oriented in opposite directions [0031]-[0033]. See Figs. 2, 3.

Regarding claims 11 and 19, Yi discloses a device (notebook computer) [0005] comprising a high-energy-density battery pack (battery pack 100) including a circuit board 103 including a first face and a second face, wherein the first face of the circuit board 103 is an opposing face to the second face of the circuit board 103, at least two casing structures (cell holder units 101) including a first casing structure 101 and a second casing structure 101, and at least two cells (battery cells 10) electrically connected in series or in parallel through the circuit board 103, wherein the at least two cells 10 include a first cell 10 and a second cell 10, wherein each respective cell 10 of the at least two cells 10 is positioned in a respective casing structure 101 of the at least two casing structures 101, and wherein the respective casing structure 101 surrounds the respective cell 10 (conforms to the size and shape of the battery cell 10) with an opening on one end of the cell 10 (to allow the bending tab 102 to connect to the battery cell 10) [0031]-[0033]. See Fig. 2.
Although Yi does not explicitly disclose a transmitter, Yi does disclose that the at least two cells may supply electrical power through the circuit board to a device such as a notebook computer [0005], which is a device commonly known to include a transmitter, such as for is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Yi does not teach that the first casing structure is mounted on the first face of the circuit board and the second casing structure is mounted on the second face of the circuit board. Tortstensson however teaches mounting a plurality of individual cells 3 in cell blocks 4 on both main surfaces of a printed circuit board 10, because the PCB 10 gets out of the way while at the same time it becomes protected from external impacts, and also has a supporting function that can contribute to the stiffness and rigidity of the battery assembly [0039]-[0040]. See Fig. 3. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to mount the first casing structure on the first face of the circuit board Yi and the second casing structure on the second face of the circuit board of Yi, such that cells would be mounted on both main surfaces of the circuit board, as in Tortstensson, because it would protect the circuit board from external impacts and contribute to the stiffness and rigidity of the battery assembly.
Regarding claim 12, Yi further discloses that the first casing structure 101 includes an opening (at bending tab 102) towards a first corner of the circuit board 103, and wherein the 
Regarding claim 17, Yi further discloses that the at least two casing structures (cell holder units 101) further include a third casing structure 101, wherein an opening of the first casing structure 101 and an opening of the third casing structure 101 (for connecting terminals of the battery cells 10 to the bending tabs 102) are parallel and oriented in opposite directions [0031]-[0033]. See Figs. 2, 3
Regarding claim 18, Yi further discloses that the at least two cells (battery cells 10) further include a third cell 10, wherein the first casing structure (cell holder unit 101) is configured to partially enclose the first cell 10, wherein the opening (at bending tab 102) of the first casing structure 101 points in a first direction, and wherein the third casing structure (cell holder unit 101) is configured to partially enclose the third cell 10, wherein the opening (at bending tab 102) of the third casing structure 101 points in a second direction that is opposite of the first direction [0031]-[0033]. See Figs. 2, 3.
Regarding claim 20, Yi discloses a method comprising forming a circuit board 103 including a first face and a second face, wherein the first face of the circuit board 103 is an opposing face to the second face of the circuit board 103, and installing each respective cell of at least two cells (battery cells 10) in a respective casing structure (cell holder unit 101) of at least two casing structures 101, such that the at least two cells 10 are electrically connected in series or in parallel through the circuit board 103, wherein the respective casing structure 101 surrounds the respective cell 10 (conforms to the size and shape of the battery cell 10) with an 
Yi does not teach mounting a first casing structure on the first face of the circuit board and mounting a second casing structure on the second face of the circuit board. Tortstensson however teaches mounting a plurality of individual cells 3 in cell blocks 4 on both main surfaces of a printed circuit board 10, because the PCB 10 gets out of the way while at the same time it becomes protected from external impacts, and also has a supporting function that can contribute to the stiffness and rigidity of the battery assembly [0039]-[0040]. See Fig. 3. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to mount a first casing structure on the first face of the circuit board Yi and a second casing structure on the second face of the circuit board of Yi, such that cells would be mounted on both main surfaces of the circuit board, as in Tortstensson, because it would protect the circuit board from external impacts and contribute to the stiffness and rigidity of the battery assembly.

Claims 3-5, 7, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0040862 A1 (Yi) in view of US 2012/0308849 A1 (Tortstensson), as applied to claims 1, 2, 8, 9, 11, 12 and 17-20 above, and further in view of US 2016/0218336 A1 (Herrmann).
Regarding claims 3, 4 and 13, the combination of Yi and Tortstensson teaches the device of claims 2 and 12, as shown above. Yi further discloses a third cell and a fourth cell (battery cells 10), and that the at least two casing structures (cell holder units 101) includes a third 
Yi does not specifically disclose that the first cell and the third cell are electrically connected in series as a first string of at least two cells, the second cell and fourth cell are electrically connected in series through the circuit board as a second string of at least two cells, and the first string of at least two cells is electrically connected in parallel with the second string of at least two cells through the circuit board. However Yi does teach that the battery cells 10 may be connected to each other through the circuit board 103 in series or parallel [0031], [0041], and that it is known to connect a plurality of battery cells in series and/or parallel for providing greater power [0005]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide an optimized combination of series and parallel connections between a desired number of cells through the circuit board in order to meet desired power demands.
The combination of Yi and Tortstensson does not teach that the opening of the third casing structure is towards a third corner of the circuit board different than the second corner and the first corner, and the opening of the fourth casing structure is towards a fourth corner of the circuit board, different from the third corner, the second corner, and the first corner. Herrmann however teaches partially enclosing at least four cells (battery cells 402, 404, 406, 408, 410, 412) with a casing structure (insulative barrier structure 416), wherein the casing 

    PNG
    media_image4.png
    623
    510
    media_image4.png
    Greyscale

Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Regarding claim 7, Herrmann further teaches that the barrier structure is made of an electrically insulative and thermally resistant material that can withstand temperatures 
Regarding claim 10, Yi further discloses that each cell of the at least two cells (battery cells 10) has a cylindrical shape with a curved surface, a first flat surface, and a second flat surface [0027], [0028], wherein the respective casing structure (cell holder unit 101) may conform to the size and shape of the battery cell 10 [0032], [0033]. See Figs. 1, 2. Yi does not specifically disclose that the respective casing structure covers the first flat surface and at least eighty percent of the curved surface of the respective cell, however Herrmann further teaches that the insulative barrier structure covers all but one flat surface of each battery cell to isolate each of the battery cells from each other and provide electrical and thermal insulation [0023]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to cover the first flat surface and at least eighty percent of the curved surface of each cell, as in Herrmann, with the respective casing structure in the battery pack of Yi, with the reasonable expectation of isolating each battery cell to prevent a cascade or thermal runaway failure.

Claims 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0040862 A1 (Yi) in view of US 2012/0308849 A1 (Tortstensson), as applied to claims 1, 2, 8, 9, 11, 12 and 17-20 above, and further in view of US 2007/0201192 A1 (McGuire).
The combination of Yi and Tortstensson teaches the device of claims 1 and 11, as shown above, and further discloses that the battery pack includes a protective circuit module [0005], but does not specifically teach a diode or a fuse. McGuire however teaches providing a battery assembly with one or two energy limiters, such as a fuse or a diode, connected in series with at least one cell and mounted to a printed wiring board, so as to limit energy to an intrinsic safety level at an electrical connection between the battery assembly and power connectors, whereby an intrinsically safe circuit is provided. The current limit of the series current limiter is calculable for a particular combustible gas and particular circuit characteristics using known methods [0030], [0035]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to include a fuse and diode, as in McGuire, electrically connected in series with a cell of the at least two cells through the circuit board of Yi, with the reasonable expectation of providing an intrinsically safe circuit. Further, it would have been obvious to optimize a voltage drop across the diode based on a particular combustible gas and particular circuit characteristics, in order to ensure safety under appropriate conditions based on a desired use of the device.

(2) Response to Argument
Applicant’s arguments have been fully considered but they are not persuasive.
The applicant argues that because the battery cells of Yi are electrically connected to each other by the bending tabs, they are not connected in series or parallel through the circuit board. However Yi also teaches that in order to connect battery cells to each other in series or in parallel, the bending tabs are electrically connected to the circuit board, so as to connect electrode terminals of the battery cells to the circuit board (see paragraphs [0009], [0031], [0041]). In other words, the electrical connection extends through both the bending tabs and the circuit board. See also Fig. 2, which shows the bending tabs connected through the circuit board. It is noted that the claimed limitation “electrically connected in series or in parallel through the circuit board” is not considered to require that the circuit board is necessarily intervening between the electrically connected cells, as long as the circuit board is included in the electrical connection, thus Yi’s disclosure is considered to be fully sufficient to meet the claimed limitation. Nevertheless it is also noted that Yi specifically mentions “when an element A is referred to as being “connected to” an element B, the element A can be directly connected to the element B, or an intervening element C may be present between the elements A and B, so that the element A can be indirectly connected to the element B” (see paragraph [0023]). Thus the disclosure of Yi is also considered to encompass embodiments in which the battery cells are electrically connected indirectly through the bending tabs, with the circuit board intervening.  Furthermore, even if Yi by itself is not considered to specifically disclose a series or parallel connection through the circuit board, such arrangement would nevertheless be taught by the combination with Tortstensson, because mounting cells to both faces of the circuit board 
The applicant argues that modifying Yi as taught by Tortstensson would render Yi unfit for its intended purpose, because it would require changing the design of the battery pack. However, Yi only teaches maintaining the original design of the battery pack when incorporating larger battery cells, Yi is not limited in what original designs may be used. In other words, starting from a battery pack in which the circuit board is originally placed between sets of battery cells on either face of the circuit board, as taught by Tortstensson, and then retrofitting that battery pack with different sized battery cells at an angle, as taught by Yi, would not require changing the design of the original battery pack, consistent with Yi’s intended purpose. Note that even though Yi illustrates an initial configuration with battery cells on only one face of the circuit board, this is merely an exemplary embodiment, and is not limiting. Rather, Yi explicitly states that the battery pack “may be embodied in different forms and should not be construed as limited to the embodiments set forth herein” (see paragraphs [0021], [0052]). Yi also discloses a broad range of applications for the disclosed battery pack, such as “a power source for a notebook computer, an electronically driven tool, an electric bicycle, an electric scooter, or other devices” (see paragraphs, [0003], [0005]). It is apparent that existing battery packs designed for all these varied host products will have a variety of different original designs, which are all within the scope of Yi. In more detail, Yi is also not In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123. 
The applicant argues that one of ordinary skill in the art would recognize benefits to the configuration of Yi in which the circuit board is exposed to outside the battery pack, which allows for external connections to the circuit board. The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another. In re Young, 927 F.2d 588, 18 USPQ2d 1089 (Fed. Cir. 1991). See 2143.01 II. In this case, the explicit teaching in Tortstensson of specific benefits of arranging battery cells on both faces on the circuit board is considered to be the stronger suggestion, compared to the mere disclosure in Yi, in an exemplary embodiment, of the circuit board being exposed to the outside, without mentioning any benefit or otherwise requiring such arrangement. The disclosure of Yi does not constitute a teaching away from arranging battery cells on both faces of the circuit board, because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123. The arrangement of Tortstensson also cannot be considered to interfere with the purpose of powering motors of vehicles and other devices, because Tortstensson is directed to the same purpose, as disclosed in paragraph [0001]. Furthermore, it is well within the ordinary skill in the art to be able to modify the external connections to accommodate the concealed circuit board taught by Tortstensson. Note paragraph [0067] of Tortstensson, which teaches that “[s]uch PCB’s and circuits, as well as how to arrange e.g. power cables to a battery assembly, are well known to the skilled person”.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to modify the battery pack described by Yi in view of the disclosure of Tortstensson is found at paragraph [0040] of Tortstensson, which explicitly teaches that arranging cell blocks on each main surface of the circuit board gets the circuit board out of way while at the same time it becomes protected from external impacts, and contributes to the stiffness and rigidity of the battery assembly because the circuit board has also a supporting function. The applicant further argues that there is no reason to believe that this arrangement is stronger than the arrangement depicted in Yi, however Tortstensson .
In response to applicant's argument that the battery cells in Tortstensson are arranged side by side in a row, instead of angled such that openings in the casing structures point towards different corners of the circuit board, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, it would have been obvious to one of ordinary skill in the art to maintain the inclined arrangement of cells disclosed by Yi, because Yi specifically teaches that such arrangement provides the benefit of enabling larger sized battery cells to be accommodated in the battery pack (see paragraph [0032]).
In response to applicant’s argument that there would be no reason to modify the device of Yi to include an emergency position-indicating transmitter, it is noted that the claimed limitation is considered to require only a transmitter in general, while the limitation of “emergency position-indicating” is considered to be merely a recitation of intended use of the transmitter. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Yi discloses devices which are known to have 
The applicant argues that Herrmann does not teach four casing openings pointed towards four different corners because the housing ports 448 and 450 of Herrmann most resemble openings in a casing structure, instead of the vent channels 422, 424, 432 and 436. However, unlike the claimed openings and unlike the openings in Yi, the housing ports 448 and 450 of Herrmann are not openings in a respective casing structure that “surrounds the respective cell with an opening on one end of the cell”. Rather, the sections of the barrier structure 416 that respectively surround each individual cell in Herrmann are more similar to the claimed casing structures and to the casing structures of Yi, instead of Herrmann’s external housing that collectively surrounds all of the cells, and correspondingly, the openings in the barrier structure 416, which are each respectively disposed at the ends of each of the battery cells, i.e., the vent channels 422, 424, 432 and 436, are more closely related to the claimed openings and to the openings of Yi, instead of the openings 448, 450 of Herrmann’s external housing.
The applicant further argues that one of ordinary skill in the art would not have looked to Herrmann to modify Yi, because Herrmann does not teach a circuit board. Despite not being 
The applicant further alleges that the battery cells described by Yi would not fit in the barrier structure described by Herrmann. However, both Yi (see paragraph [0027]) and Herrmann (see paragraph [0016]) teach that either cylindrical or prismatic cells may be used, and Yi is specifically directed to accommodating a variety of different battery cell sizes (see paragraph [0032]). Accordingly there does not appear to be any inconsistency between the cells of Yi and those of Herrmann. Furthermore it would have been well within the ordinary skill in the art to modify the casings to accommodate different sized cells as necessary. Moreover, the rejection does not rely on the bodily incorporation of Herrmann’s entire barrier structure into the battery pack of Yi, rather Herrmann is merely cited for the specific teaching to orient the casing openings in different directions.
 "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In this case the applicant has failed to show any criticality of the claimed range of angles.
In response to applicant’s arguments that one of ordinary skill in the art would not have replaced the cell holder units of Yi with a ceramic barrier structure as in Herrmann, again the rejection does not rely on the bodily incorporation of Herrmann’s entire barrier structure into the battery pack of Yi, rather Herrmann is merely cited for the specific teaching that ceramic is a suitable material for a cell casing structure. Furthermore, one of ordinary skill in the art would have been motivated to modify the cell holder units of Yi to be made out of a ceramic material, because Herrmann teaches that it is an electrically insulative and thermally resistant material that can withstand temperatures produced by the battery cells upon experiencing a fault 
The applicant argues that McGuire fails to teach a bypass diode that causes a voltage drop of less than two hundred millivolts, because a normal silicon diode has a voltage drop of six hundred or seven hundred millivolts. However, McGuire specifically teaches that the energy limiter is provided to limit energy to an intrinsic safety level, wherein the current limit of the series current limiter is calculable for a particular combustible gas and particular circuit characteristics using known methods (see paragraphs [0030], [0035]). In other words, McGuire specifically suggests tailoring the energy limit to accommodate different situations. Therefore it would have been obvious to one of ordinary skill in the art to optimize the voltage drop of the diode taught by McGuire as a results effective variable, in order to achieve a desired energy limit based on the conditions of the particular circuit and the environment in which it is to be used. The applicant has failed to show any criticality of the claimed range of voltage drop. Further, in response to applicant’s argument that McGuire describes the energy limiter as a fuse, not a bypass diode, it is noted that McGuire explicitly teaches in paragraph [0030] that two energy limiters may be used instead of one, and in paragraph [0035] that a voltage limiting diode can be included. Additionally, one of ordinary skill in the art would understand how to appropriately optimize the use of a diode as claimed within battery pack circuitry, as evidenced by Tortstensson, which teaches that the PCB has cell balancing circuitry (see paragraphs [0044], [0071]) and that “PCB’s and circuits, as well as how to arrange e.g. power cables to a battery assembly, are well known to the skilled person” (see paragraph [0067]).

Respectfully submitted,
/HMM/
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727     

/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.